Title: From John Quincy Adams to William Smith Shaw, 17 February 1807
From: Adams, John Quincy
To: Shaw, William Smith



Dear Sir.
Washington 17. February 1807.

I received in proper time from you, a copy of Selfridge’s trial, and also the Anthology for January, for which you have my best thanks; and in return for which I now send you a blossom for the next month’s basket—I hope your council of Literary botanists will not be of opinion that some of its petals are too rank for the sense; however it is entirely at your and their disposal.—You must shew it to Mrs. A—— before the publication, as she has a right to see every thing of the production of this soil; but if she should in return shew you another, though a more fragrant flower, which I sent her yesterday, you will perceive that that cannot be fit for publication—
Bridge-fighting, which has been as much in fashion here this winter as at Boston, has subsided for the Session—The slave bill has almost pass’d the two houses of Congress; and there is nothing else to detain us here, excepting the custom of staying here untill 3. March—But the Supreme Court are full of business—Bollman and Swartwout are now before them on return to a writ of Habeas Corpus; and two motions in their behalf are under argument; one to discharge them; and the other to Bail them for appearance at the Court in New–Orleans—The Senate have pass’d a Bill to regulate the summoning of Grand-Jurors, which will excite your attention—But it has not yet pass’d the house of Representatives.
Your’s with the greatest regard & esteem.
